IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT

DAVID L. SCRIP, JR.                         : No. 89 WAL 2016
                                            :
                                            : Petition for Allowance of Appeal from
             v.                             : the Order of the Commonwealth Court
                                            :
                                            :
WASHINGTON COUNTY JUVENILE                  :
PROBATION AND UNEMPLOYMENT                  :
COMPENSATION BOARD OF REVIEW                :
                                            :
                                            :
PETITION OF: WASHINGTON COUNTY              :
JUVENILE PROBATION                          :


                                       ORDER

PER CURIAM

      AND NOW, this 6th day of September, 2016, the Petition for Allowance of Appeal

and the ancillary Motion for Leave to Supplement Petition for Allowance of Appeal are

hereby DENIED.